DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
	The following is a statement of reasons for the indication of allowance:
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  Lee et al. (US 10,489,061), Srivastava et al. (US 10,496,332), and Tsuji (US 11,244,711), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
With respect to independent claim 1: wherein the interface circuit transmits, when the command corresponds to a read operation of second data stored in the interface circuit the interface circuit, the second data in synchronization with the data strobe signal received from the memory device in response to the command.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 21, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824